t c memo united_states tax_court benny nipps petitioner v commissioner of internal revenue respondent docket no filed date benny nipps pro_se william f castor for respondent memorandum opinion paris judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy- related penalty under sec_6662 and b of dollar_figure for a 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax period at issue and all rule references are to the tax_court rules_of_practice continued substantial_understatement_of_income_tax the issues for decision are whether petitioner’s unreported retirement distribution related to an inherited individual_retirement_account ira is taxable whether petitioner had taxable social_security_benefits and whether petitioner is liable for an accuracy-related_penalty under sec_6662 background this case has been submitted fully stipulated under rule the facts and exhibits have been stipulated and are incorporated herein by reference at the time the petition was filed petitioner’s mailing address was in oklahoma petitioner was a beneficiary of the ira inherited ira of his cousin larry g harper which was maintained by landmark bank n a landmark bank on date mr harper died on date petitioner opened an ira account with landmark bank to receive the funds from the inherited ira landmark bank deposited the funds from the inherited ira into petitioner’s ira account when petitioner received the distribution from the inherited ira he also received a document entitled beneficiary’s distribution notice and certification form and payment instruction beneficiary notice the beneficiary notice stated continued and procedure that by signing petitioner certified that he was aware that distribution was subject_to federal_income_tax it also stated that federal_income_tax would be withheld by the distributor unless an election was made otherwise the bottom portion of the beneficiary notice included a substitute form w-4p withholding_certificate for pension or annuity payments the substitute form w-4p indicated that the beneficiary had to elect not to have income_tax withheld from the ira distribution elect to have income_tax withheld of percent of the amount distributed or elect to have a specified amount withheld petitioner signed and returned the substitute form w-4p to landmark bank but did not elect any of the choices listed on the substitute form w-4p on date petitioner opened a certificate of deposit cd account at landmark bank petitioner then requested that landmark bank distribute the funds in his ira payable on the same day date petitioner received the funds in five separate checks four3 of which were for dollar_figure each and the fifth of which was for dollar_figure 2the substitute form w-4p differs greatly from the irs’ original form the original form w-4p is a four-page document consisting of two pages of instructions and a two-page worksheet to calculate the appropriate withholding amount 3although the checks from the bank appear to have been issued on date the checks were not negotiated until date and jan feb and petitioner also received social_security_benefits of dollar_figure during petitioner timely filed his individual_income_tax_return for the taxable_year on date respondent issued a notice_of_deficiency determining a deficiency in income_tax and an accuracy-related_penalty under sec_6662 and b for a substantial_understatement_of_income_tax petitioner timely filed a petition with the court discussion unreported ira distribution gross_income includes all income from whatever source derived sec_61 amounts distributed from or paid out of an ira are generally includable in gross_income by the payee or distributee sec_408 however a distribution is not includable in gross_income if the entire amount of the distribution received by an individual is paid into a qualified ira for the benefit of that individual within days of the distribution this type of recontribution known as a rollover_contribution may occur outside of the day requirement when failure to waive the requirement would be against equity and good conscience sec_408 rollover_contributions from inherited iras are specifically excluded from tax-free_rollover treatment sec_408 an ira is considered inherited if the individual for whose benefit the account is maintained acquired that account by reason of the death of another individual who was not the individual’s spouse sec_408 however an individual may still avoid being taxed on the inherited ira if the funds in the ira are transferred from one account trustee to another account trustee without the ira owner or beneficiary ever gaining control of the funds see jankelovitz v commissioner tcmemo_2008_ crow v commissioner tcmemo_2002_178 petitioner inherited funds from a nonspousal ira transferred the funds into an ira and then withdrew the funds from the ira on the same day the court does not have to determine whether petitioner made a valid trustee-to-trustee transfer of the ira funds by withdrawing the funds from his ira petitioner is subject_to the standard income_tax rules for distributions from an ira petitioner must include in income the amount transferred from his landmark bank ira to his checking account at landmark bank social_security_benefits sec_86 requires the inclusion in gross_income of up to percent of social_security_benefits received social_security_benefits are defined to include any amount received by reason of entitlement to a monthly benefit under title ii of the social_security act sec_86 petitioner’s social_security_benefits are therefore includable in income to the extent provided in sec_86 accuracy-related_penalty under sec_6662 and b a taxpayer may be liable for a penalty of percent of the portion of an underpayment which is attributable to a substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists for any taxable_year if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to penalties sec_7491 116_tc_438 respondent has met his burden as petitioner’s understatement exceeds both percent of the tax required to be shown and dollar_figure sec_6664 provides that no penalty shall be imposed if there was reasonable_cause for the underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances sec_1_6664-4 income_tax regs circumstances indicating that a taxpayer acted with reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer id petitioner who lacked knowledge and experience in tax law reasonably believed that the correct federal_income_tax would be withheld by landmark bank the beneficiary notice stated that landmark bank would withhold federal_income_tax unless petitioner elected otherwise petitioner did not elect out of this withholding he reasonably relied on landmark bank’s lack of withholding of federal_income_tax as basis for his position that the distribution was not taxable while petitioner is liable for the tax as the payor’s withholding obligation does not excuse taxpayers from the duty to report and pay the resulting tax the court finds that he had a reasonable basis to believe that the correct withholding would occur and that absent that withholding the amount was not taxable see 810_f2d_19 2d cir chenault v commissioner tcmemo_2011_ accordingly petitioner is not liable for the sec_6662 accuracy-related_penalty to the extent it is related to the inherited ira as he acted in good_faith although with a misunderstanding of the law in reaching the foregoing holdings the court has considered the parties’ arguments and to the extent not addressed herein concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
